DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashiba et al. US 20040245786. 
Regarding claim 57, Hashiba discloses an assembled power latch (locking system) of a vehicle (abstract) for mounting to a vehicle (abstract) once assembled, the assembled power latch comprising: 
a latch frame (12) having a first frame portion (annotated figure) having a first mounting surface (annotated figure) and a second frame portion (annotated figure) having a second mounting surface (annotated figure), the second frame portion extending from the first frame portion, wherein the first frame portion is adjacent and integral with the second frame portion, and further having frame mounting portions (12g,f,15,16); 

a cinch cam (21a) coupled to the output shaft (see fig. 1) and configured to rotate about the longitudinal axis in a first direction (clockwise) and in a second direction (counter clockwise) opposite the first direction; 
a latch (17,18) mounted directly on the second mounting surface and thereby adjacent to the motorized actuation system, the latch having a plurality of latch components (17,18) including a cinch lever (18) for operating the latch from a partially closed latch position (fig.8b) to a fully closed (fig.1)and cinched position; 
wherein the assembled power latch is mounted to the vehicle via the frame mounting portions (via other components). (fig.1-2)
Annotated Figures

    PNG
    media_image1.png
    461
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    633
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 36-56 are allowed.
References of record do not teach the amended claim language of claims 36 and 54 as well as the previous limitations of said claims. 
Specifically they do not teach an assembled power latch of a vehicle with a latch frame, having a first frame portion having a firs mounting surface and a second frame portion having a second mounting surface, the second frame portion extending from the first frame portion; a motorized actuation system  having at least one motor with an output shaft, the system mounted on the first mounting surface, a cinch cam coupled to the output shaft and configured to rotate, and latch mounted on the second mounting surface including a cinch lever, and a cable extending between the cinch cam and the cinch lever, the cable coupling rotational movement of the cinch cam to the movement of the cinch lever, wherein once mounted, the latch and the motorized actuation system are in direct abutment with one another.  
on the second mounting surface. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Other references, such as Stasko et al. US 20070138802 or Stefanic et al. US 20050134054 (US 7905523), do not teach a cinch cam and the cable coupling rotational movement of the cinch cam to the movement of the cinch lever, nor do they teach two different mounting surfaces. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Hashiba et al. US 20040245786 teaches a power latch with the motorized actuation system on a different mounting surface than the latch and that the motorized actuation system and the latch are in abutment with one another once mounted, however, the cable (24) does not couple the rotational movement of the cinch cam (22) to the movement of the cinch lever (18 or 23). Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Graute et al. US 10100558 does not teach that the latch (2) and motorized actuation system (1) are in direct abutment with one another when mounted nor does it teach the cable coupling the cinch cam to cinch lever. 
Nakamura et al. US 4575138 does not teach the cable extending between the cinch cam and the cinch lever and the cable coupling rotational movement of the cinch cam to the movement of the cinch lever. 
Furthermore, Ehret et al. US 6805386 does not teach a motor with an output shaft having a longitudinal axis and a cinch cam (22) that is coupled to the output shaft and configured to rotate about said longitudinal axis nor does Ehret teach the latch and the motorized actuation system are in direct abutment with each other. 

Response to Arguments
Applicant’s arguments, see page1-3, filed 05/20/2021 with respect to claims 36-56 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 36-56 has been withdrawn. 
New claim 57 has been rejected above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to power latches. 
Related art: US 6805386, US 10100558, US 4575138.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 17, 2021